DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 

Election/Restrictions
Newly submitted claim(s) 24 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The originally presented, and examined, claims have all been directed toward an article of manufacture. The instant Claim 24 is directed toward a specific method of use of the invention of Claim 1. While this claim asserts dependency on Claim 1 as it pertains to an invention in a different statutory category it has been considered a short-hand form independent claim whereby reference to Claim 1 is made merely to characterize the apparatus which is used to practice the method. The instant Claim 24 .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 11, 13-16, 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203029796 (“Yuan”) in view of U.S. Patent No. 6,440,102 (“Arenberg”), U.S. Publication No. 2006/0095066 (“Chang”), U.S. Publication No. 2006/0004323 (“Chang 2”), and U.S. Publication No. 2006/0106361 (“Muni”).
Regarding Claims 1, Yuan discloses a catheter (see Fig. 1) for applying a medium into the middle ear (see Par. 2), comprising:

an inflatable balloon (2), the interior of the balloon being in communication (via 6) with an inflation lumen (3);
an application lumen (4) having an inlet opening (10), an outlet opening (7) and a center section (i.e. the portions of lumen 4 which form the shaft – in association with 3 and 5 - lying between 7 and 10) that extends from the inlet opening to the outlet opening, the inlet opening being arranged outside of the shaft (see Fig. 1 – the connector 10 which comprises the opening being external to the shaft which branches from the shaft at the proximal end), the center section extending at least partially through the shaft (see Fig. 1 and 2) and the outlet opening being arranged distally in relation to the proximal end of the balloon (see Fig. 2), and
a vent lumen (5) having an inlet opening (11), an outlet opening (8) and a center section that extends from the inlet opening to the outlet opening (see Fig. 1 and 2), the inlet opening being arranged distally in relation to the proximal end of the balloon (see Fig. 2), the center section extending at least partially through the shaft and the outlet opening being arranged outside of the shaft (see Fig. 1 and 2 – again note that the outlet opening branches from the shaft so as to be defined “outside” the shaft),
wherein the outlet opening of the application lumen and the inlet opening of the vent lumen are arranged at the distal end of the shaft (see Fig. 2).


    PNG
    media_image1.png
    497
    372
    media_image1.png
    Greyscale

Fig. 1 of Yuan enlarged – no apparent offset illustrated at the distal end


In the instant case, while Arenberg fails to explicitly disclose any particular reason or benefits to such an arrangement, Examiner submits that the prior art establishes such an arrangement to be a suitable, art-recognized configurations each working equally well, whereby selection between either configuration constitutes a mere obvious design choice. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the lumens of the invention of Yuan to be co-terminal such that the inlet of the vent lumen and the outlet of the application lumen terminate at the distalmost end of the shaft so as to be immediately aligned to one another with respect to the longitudinal axis of the shaft so as to create coextensive lumens arranged side-by-side within the diameter of the shaft. It has been held that rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Furthermore, it has been held that simple substitution between equivalent configurations requires only 

    PNG
    media_image2.png
    374
    476
    media_image2.png
    Greyscale

Supplemental Figure: Modification of Yuan in view of Arenberg so as to implement a known, obvious configuration whereby inflow/outflow lumens are coextensive with one another

Yuan discloses the invention substantially as claimed except that the balloon is a “second” balloon arranged distally in relation to a “first” balloon which is in communication with a “first” inflation lumen. However, Chang discloses that in balloon catheters used to treat various disorders of the ear (Abstract) including the middle ear (Par. 22). Chang discloses that the catheter may comprise a single balloon (e.g. 504 or 526) which can be used to dilate tissues of the bodily lumens and secure the position of 





    PNG
    media_image3.png
    406
    716
    media_image3.png
    Greyscale

Supplemental Figure: Further modification of Yuan in view of Chang to include multiple balloon at the distal, treatment end in order to improve anchoring of the balloon via selective dilation – the image showing a first and second balloon as claimed.

Should Examiner’s arguments as to what constitutes “outside the shaft” and “extending at least partially through the shaft” in the context of Yuan and in accordance with the broadest reasonable interpretation of the claims not be found persuasive the following is presented. Yuan is largely schematic in nature and fails to explicitly disclose how the respective lumens of the invention are aggregated together. However, Chang illustrates a related catheter wherein respective lumens (704, 706) can be formed integrated within the material forming the body of the shaft (702 – see Fig. 7A) or respective lumens (718, 722) can be separately formed and then aggregated into a 

    PNG
    media_image4.png
    663
    1392
    media_image4.png
    Greyscale

Supplemental Figure: Yuan, further modified, to aggregate the lumens either via a jacket forming the shaft (A) or integrally formed within the material of the shaft (B) with branched proximal end lumens extending away from the shaft to allow for affixment to various fluid handling devices
	Yuan fails to disclose “said second balloon extends on one end thereof to the distalmost end of the shaft” – i.e. the balloon extends at least to the distalmost end of the shaft such that it either terminates co-terminally with the distalmost end of the shaft OR the balloon extends distally beyond the distalmost end of the shaft. Rather, Yuan illustrates the balloon to extend a distance set-back from the distal-most end of the shaft. However, it is noted that Yuan does not appear to disclose any particular criticality to this illustrated set-back, therefore the ordinary artisan would reasonably recognize and appreciate that the balloon of Yuan would work equally well for its intended purpose whether it was setback from the distal-most end or co-extensive with the distal-most end such that the balloon and the distal-most end are co-terminal. For example, Chang discloses a balloon catheter as discussed above which is purposed for treatment of the middle ear (Par. 22), whereby the distal balloon can take a variety of different shapes 
	Likewise, Muni also discloses a catheter arrangement useful for treatment of the middle ear (Par. 12) which comprises various configurations with single balloons (see e.g. 106) or dual balloon configurations (see e.g. 264, 268) where these balloons can assume a variety of different shapes (see Figs. 1 – 11c) which include shapes where the balloon is set-back from the distal-most end (see e.g. Fig. 2A), co-extensive with the distal-most end (see e.g. Fig. 2E, 2F, 4M, 6F…etc.), or extends distally beyond the distal-most end of the shaft (see e.g. Fig. 4L, 5B, 9A). Muni discloses that when the balloon extends beyond the distal-most end an “atraumatic” shape is formed (Par. 41, 130, 136), but otherwise appears to suggest that configurations with setback and configurations without setback are entirely intraoperative with one another (note that reference numeral 106 is used indiscriminately for configurations that illustrate setback – see e.g. Fig. 2A – as well as those which illustrate no setback – see e.g. Fig. 1, 2E, 6F). As such, it is submitted that the prior art establishes the presence – or lack – of setback of the balloon to be an obvious design choice, merely providing known locations/affixments between a balloon and the distal end within the art of catheters for the treatment of – among other things – the middle ear.
	As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the distal balloon of the modified invention of Yuan to be co-terminal with the distal-most end of the catheter shaft, as illustrated by Chang and Muni, whereby such a location is already known to the prior art 
Furthermore, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide balloon configurations to the invention of modified Yuan wherein the balloon extends distally beyond the distal-most end of the catheter shaft, as disclosed by Muni (see e.g. Fig. 4L, 5B, 9A), in order to create an atraumatic end which protects the body tissues from the distal-most end of the shaft (see Par. 41, 130, 136 – Muni) - whereby the balloon takes the form of a truncated cone (see Muni – Fig. 4L, 5B, 9A). It has been held that a change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [see as it applies to Claims 1, 11, 19).
Regarding Claim 2, Yuan, as modified by Chang, provides for the first and second inflation lumens to not be in fluid communication with one another (see Fig. 5T – the two lumens being independent from one another). Such benefits which flow naturally from such a configuration which would be understood and recognized by the ordinary artisan would include, but are not limited to, allowing for independent inflation 
Regarding Claim 3, Chang, by which Yuan is modified, discloses that the second balloon is arranged at the distal end of the shaft (see Fig. 5T, Chang).
Regarding Claims 5, 7, 8, 9, and 13, Yuan, Arenberg, and Chang fail to explicitly disclose the dimensions of the balloon(s). However, as it has been held that mere changes in size/proportion require only routine and customary skill in the art, see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the balloons of the modified invention of Yuan to be of various sizes/proportions as claimed, thereby only achieving the expected results of accomplishing the known aim of tailoring the catheter appliance to the specific anatomical geometry of the particular patient to be receiving the treatment. Specifically, it is well-understood and recognized that prospective patients differ substantially from the size of a small infant to an abnormally large adult male suffering from acromegaly, whereby it must be appreciate that the range of dimensions recited by Applicant appear to be nothing more than an obvious design choice directed toward the use of the device for treatment in association with a particular patient in order to treat their middle ear (the same goal held by the devices of Yuan and Chang). Furthermore, Examiner submits that the device of Yuan could also be obviously adapted as a veterinary appliance used to treat any of a variety of 
Regarding Claim 6, Examiner submits that the instant claim is merely functional and denotes a specific pressure range to which the claimed balloons are intended to be inflated without correlating this pressure to any other variable. As such, Examiner submits that the balloons of modified Yuan are capable of being pressurized to less than 1 bar (gauge pressure) whereby the assumption of the pressure limit is held to define the “inflated” state of the device. The existence of states whereby the balloon could be inflated beyond those pressures to an “over inflated” state is not held to materially affect the scope of the claim.
Regarding Claim 11, Yuan, as modified by Muni above, provides for the second, distal balloon to have an inflated shape in which the diameter of the proximal end of the balloon is less than that of the distal end of the balloon (see Fig. 4L, 5B, 9A – Muni) – the illustrated shape being obvious to apply, in view of Muni, to construct an atraumatic, protected distal tip (Par. 41, 130, 136, 174).
Regarding Claim 14, Yuan, as modified by Arenberg above, provides for the center section of the application lumena and the center section of the vent lumen to both terminate in openings at the distalmost end of the shaft (see e.g. Fig. 6 – Arenberg), co-terminating the two lumens being an obvious design choice as discussed above.

Regarding Claim 16, Yuan, as modified, provides for no catheter components to protrude from a distalmost end of the shaft (see Fig. 2, Yuan) – particularly inclusive to embodiments wherein the distal balloon is coterminous with the distal-most end of the catheter shaft (se e.g. Fig. 5R, 6O – Chang; Fig. 2E, 2F, 4M, 6F…etc. - Muni).
Regarding Claim 19, as discussed above, Yuan, as modified by Muni, obviates configurations wherein the second balloon is in the shape of a cone, truncated cone, pyramid, or truncated pyramid, whose tip or top surfaces face the proximal end of the shaft (see Fig. 4L, 5B, 9A – Muni) – the illustrated shape being obvious to apply, in view of Muni, to construct an atraumatic, protected distal tip (Par. 41, 130, 136, 174).
Regarding Claim 20, Yuan, as modified above by Arenberg, provides for the application lumen and the vent lumen to be co-extensive, (see e.g. Fig. 6- Arenberg), co-terminating the two lumens being an obvious design choice as discussed above.
Regarding Claim 21, Yuan, as modified above by Chang, provides for the application lumen and the vent lumen to be side-by-side within a diameter of the shaft (see Fig. 7A and/or 7C – Chang) – such a configuration being obvious to ensure that the lumens of Yuan are secured together so as to form a singular catheter entity for insertion into the bodily lumens.

Claim(s) 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203029796 (“Yuan”) in view of U.S. Patent No. 6,440,102 (“Arenberg”), U.S. Publication No. 2006/0210605 (“Chang”), and U.S. Publication No. 2006/0106361 (“Muni”) as applied above, and further in view of U.S. Patent No. 4,881,542 (“Schmidt”)
	Regarding Claims 4 and 22, Yuan makes no reference toward the relative diameters of the vent lumen and the application lumen such that it is unclear whether they are embodied to be equal to one another or different from one another. As such, Yuan fails to explicitly disclose that the vent lumen is larger than the application lumen – particularly by “at least 20%”.
	However, Schmidt discloses a related catheter (see e.g. Fig. 8) which like that of Yuan and Arenberg discloses two side-by-side lumens (1, 2) wherein a first lumen (1) is a suction/outflow lumen and the second lumen (2) is a medicament administration lumen, whereby the suction/venting lumen is larger than the medicament administration lumen (see Fig. 8; Abstract, Col. 1, Ln. 8-22) – wherein the diameter of the larger lumen is 150% to 450% larger than the smaller lumen (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the decompression/outflow lumen of the invention of Yuan to be substantially larger than the inflow/application lumen (including configurations greater than “at least 20%), as disclosed by Schmidt, in order to reduce the likelihood of obstruction of the lumen and permit enhanced flow dynamics particularly increasing the usefulness of the decompression/vent lumen for use in fluid extraction procedures such as those discussed by Arenberg (see Background – Arenberg).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203029796 (“Yuan”) in view of U.S. Patent No. 6,440,102 (“Arenberg”), U.S. Publication No. 2006/0210605 (“Chang”).
Regarding Claims 23, Yuan discloses a catheter (see Fig. 1) for applying a medium into the middle ear (see Par. 2), comprising:
a shaft (3, 4, 5 in combination) having a distal (see Fig. 2) and a proximal end (see circa the junction between 3/4/5 and 9/10/11 – whereby the branching off of the lumens 9/10/11 establishes the location of the proximal end of the shaft),
an inflatable balloon (2), the interior of the balloon being in communication (via 6) with an inflation lumen (3);
an application lumen (4) having an inlet opening (10), an outlet opening (7) and a center section (i.e. the portions of lumen 4 which form the shaft – in association with 3 and 5 - lying between 7 and 10) that extends from the inlet opening to the outlet opening, the inlet opening being arranged outside of the shaft (see Fig. 1 – the connector 10 which comprises the opening being external to the shaft which branches from the shaft at the proximal end), the center section extending at least partially through the shaft (see Fig. 1 and 2) and the outlet opening being arranged distally in relation to the proximal end of the balloon (see Fig. 2), and
a vent lumen (5) having an inlet opening (11), an outlet opening (8) and a center section that extends from the inlet opening to the outlet opening (see Fig. 1 and 2), the 
wherein the outlet opening of the application lumen and the inlet opening of the vent lumen are arranged at the distal end of the shaft (see Fig. 2).
Yuan discloses the invention substantially as claimed except that the outlet opening of the application lumen and the inlet opening of the vent lumen are “co-terminal at the distalmost end of the shaft”.
Specifically, Fig. 1 appears to illustrate the lumens to be coextensive – but inasmuch as reference numerals are not superimposed on the distal end this configuration is ambiguous.

    PNG
    media_image1.png
    497
    372
    media_image1.png
    Greyscale

Fig. 1 of Yuan enlarged – no apparent offset illustrated at the distal end


Fig. 2 –on the other hand- illustrates the two lumens being staggered/offset from one another. Examiner does note that the text of Yuan fails to report any criticality as to the specific arrangement of the distal end openings. Arenberg discloses a related catheter (10 – Fig. 6) which is likewise configured for treatment of the passageways of 


    PNG
    media_image2.png
    374
    476
    media_image2.png
    Greyscale

Supplemental Figure: Modification of Yuan in view of Arenberg so as to implement a known, obvious configuration whereby inflow/outflow lumens are coextensive with one another

Yuan discloses the invention substantially as claimed except that the balloon is a “second” balloon arranged distally in relation to a “first” balloon which is in communication with a “first” inflation lumen. However, Chang discloses that in balloon catheters used to treat various disorders of the ear (Abstract) including the middle ear (Par. 22). Chang discloses that the catheter may comprise a single balloon (e.g. 504 or 526) which can be used to dilate tissues of the bodily lumens and secure the position of the catheter within the ostia (Par. 162 and 165). As an alternative to a singular balloon Chang discloses that such a catheter may include a plurality of balloons (see Fig. 5S and Fig. 5T) – particularly including configurations with a “second” distal balloon (e.g. 
Should Examiner’s arguments as to what constitutes “outside the shaft” and “extending at least partially through the shaft” in the context of Yuan and in accordance with the broadest reasonable interpretation of the claims not be found persuasive the following is presented. Yuan is largely schematic in nature and fails to explicitly disclose how the respective lumens of the invention are aggregated together. However, Chang illustrates a related catheter wherein respective lumens (704, 706) can be formed integrated within the material forming the body of the shaft (702 – see Fig. 7A) or 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to aggregate the lumens of Yuan to extend at least partially through the shaft, as disclosed by Chang 2, in order to affix the lumens together into a single function unit whereby the lumens can either be formed enveloped within a jacket defining the shaft or integral within the material forming the body of the shaft (see Chang 2 – Fig. 7A and 7C) whereby the proximal ends of the lumens extend outside the shaft so as to branch apart from one another into respective fluid transfer hookups thereby allowing for separate, independent devices to manage fluid ingress and egress (see Arenberg), whereby the specific construction and arrangement of the lumens is held to comprise an obvious design choice in order to reduce the diagrammatically disclosed invention of Yuan to practice.

    PNG
    media_image4.png
    663
    1392
    media_image4.png
    Greyscale

Supplemental Figure: Yuan, further modified, to aggregate the lumens either via a jacket forming the shaft (A) or integrally formed within the material of the shaft (B) with branched proximal end lumens extending away from the shaft to allow for affixment to various fluid handling devices

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues (Pg. 4) that “[t]he apparatus of Arenberg et al. requires an electrical potential transmission system protruding from both a proximal and distal end of the apparatus”. However, such a teaching by Arenberg is immaterial inasmuch as the primary reference, Yuan, does not disclose such a “electrical potential transmission system” and no such “electrical potential transmission system” has been suggested to have been added to the catheter of Yuan. Furthermore, Examiner submits that the broadest reasonable interpretation of Claim 16 should only be considered to cover the specifically enumerated “catheter components” specifically presented in Claim 1 and 
	Applicant argues (Pg. 9) that “one of ordinary skill in the art would not have applied teachings of the apparatus for treating and applying electrical potentials to the middle and inner ear of Arenberg et al. to the catheter for injecting medicine into the tympanic cavity of the middle ear of Yuan”. However, this is not persuasive. Specifically, both Yuan and Arenberg are directed toward catheter devices which describe two lumen devices for insertion into the middle ear, whereby both devices include application lumens for the administration of fluid medicaments (see e.g. Background – Col. 1, Arenberg; Par. 2, Yuan). Arenberg describes an orientation for the two lumens which provides them in a co-terminal fashion in contrast to the offset configuration described by Yuan. Inasmuch as Yuan expresses no particular reason why these lumens should be offset from one another and Arenberg discloses that such fluid delivery and fluid removal lumens may be provided co-terminal, the ordinary artisan would have found the teachings of Arenberg to be particularly relevant to the invention of Yuan merely providing an alternative configuration for providing a catheter device with dual lumens to the internal passages of the ear. The fact that Arenberg ALSO teaches application of electrical potentials is wholly irrelevant as only the fluid exchange capabilities of the device of Arenberg are of a concern in modification of the Yuan invention.

Examiner notes that Applicant’s, while illustrating the two lumens to be co-terminal, fails to provide any purported purpose, reason, or benefit to such a configuration. As noted in In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when shifting the location/position of the working parts of an invention does not modify operation of the device the particular placement of such components constitutes a mere obvious design choice – particularly where the prior art already establishes such locations to be viable alternatives. As such, construction of the lumens of Yuan to be co-terminal with one another is obviated in view of Arenberg.
Applicant argues (Pg. 13) that “the mere shape of then implantable, filled distal balloon 264 cannot be divorced from the rest of the teachings of Muni et al. There is simply no reason why one of ordinary skill in the art would have applied the therapeutic filled, implantable balloon of Muni et al. to the catheter of Yuan, in which gas or saline is used to inflate a balloon that is not left within the body”.  However, this is not persuasive. Examiner submits that the prior art must be relied upon for all that it would have suggested to then ordinary artisan. Applicant has mischaracterized the instant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783    
02/15/2022